UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7561



DEMETRIC GRAY PEARSON,

                                              Plaintiff - Appellant,

          versus


MARY ANN SAAR, Acting Secretary, D.P.S.C.S.;
WILLIAM SONDERVAN, Doctor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-517-PJM)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Demetric Gray Pearson seeks to appeal the district court’s

order denying his motion to add additional allegations to his 42

U.S.C.   §    1983   (2000)   complaint.     This    court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Pearson seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                     2